Citation Nr: 1439220	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  06-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and "C.K."


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO, among other things, granted service connection for left knee patellofemoral syndrome and assigned a noncompensable rating.  The Veteran timely appealed the assigned rating.

The Veteran was afforded a hearing in September 2009 in Washington, DC before the undersigned in Washington, DC.  The transcript is of record.

In April 2010, the Board remanded the claim for additional development.  In October 2012, the Board, among other things, denied an initial compensable rating for left knee patellofemoral syndrome.  In February 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand, vacating that portion of the Board's decision that denied the claim for an initial compensable evaluation for left knee patellofemoral syndrome, and remanding this claim to the Board.  In August 2013, the Board again remanded the claim.  For the reasons indicated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, the RO granted an initial 10 percent rating for left knee patellofemoral syndrome, effective November 1, 2004, the day after separation from service.  As the Veteran has not indicated he is satisfied with this rating, the issue is whether he is entitled to an initial rating higher than 10 percent for this disability, as indicated on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

Symptoms of left knee patellofemoral syndrome do not more nearly approximate flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As noted above, the claim for a higher initial rating for left knee patellofemoral syndrome arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its prior remands, the Board has instructed that a new VA examination be conducted as to the severity of the left knee disability.  Such examination took place in March 2014.  As shown in the discussion below, the examination was adequate and complied with the Board's remand instructions because it was based on consideration of the Veteran's prior medical history and described the left knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007);  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the September 2009 Board hearing, the undersigned explained the issue and asked questions designed to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

In February 2005, the RO granted entitlement to service connection for left knee patellofemoral syndrome and assigned a noncompensable evaluation from November 1, 2004.  As indicated above, the initial rating has been increased to 10 percent, also effective November 1, 2004.

The Veteran's patellofemoral pain syndrome is rated under 38 C.F.R. § 4.71a, DCs 5003-5260.  DC 5003 is applicable to arthritis, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  DC 5260 is applicable to limitation of flexion of the leg.

Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004.  Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Significantly, the Joint Motion in this case was filed at a time when the Veteran was receiving a noncompensable rating.  DC 5003 provides that when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application where the joint is affected by limitation of motion confirmed by satisfactory evidence of painful motion.  The parties to the Joint Motion found that the Board had failed to properly consider 38 C.F.R. § 4.59, which provides that "the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability."  The Court has held that, in some circumstances, functional loss due to pain can warrant a separate 10 percent rating, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), but that, otherwise, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  VA thus complied with the instructions in the Joint Motion when it granted an initial 10 percent rating and the only remaining question is whether a higher initial rating is warranted.  For the following reasons, the Board finds it is not.

On the August 2004 VA examination, the Veteran complained of knee pain. Examination of the left knee showed no crepitus or swelling.  Range of motion was from 0 to 140 degrees.  X-rays of the left knee were normal.

On the January 2006 VA examination, the Veteran reported intermittent bilateral knee pain right more than left.  Kneeling caused pain and sometimes the knees swelled up but do not lock or buckle.  Examination of the left knee showed no soft tissue swelling, effusion or deformity.  There was no tenderness to palpation.  Range of motion revealed active and passive flexion from 0 degrees to 135 degrees. Movement of the knee was performed fluently without any objective evidence of pain.  There was no weakened movement against resistance and no additional loss of motion with repetitive movements.  Anterior drawer test, McMurray's test and tests for lateral instability were negative.  X-rays of the left knee were normal.

The Veteran testified during the Board hearing that he could extend his legs out but cannot pull them all the way back, and that squatting and kneeling were painful.  C.K. testified that the Veteran's knees were always hurting and the Veteran would "kind of push through the pain a lot."  Hearing Transcript, at 42.

On the November 2011 VA examination, the Veteran reported that his right knee was worse than his left.  He had aching behind the knee cap that was worse at night. He had pain when he walks up or down stairs.  The Veteran reported gout attacks once a month which can affect either knee; however, he indicated that the gout was a separate issue and not related to his ongoing knee problems.  Range of motion of the left knee was from 0 degrees extension to 140 degrees of flexion.  There was no objective evidence of painful motion.  There was no additional limitation of motion following repetitive use testing.  The examiner indicated that the Veteran did not have any functional loss or impairment of the knee and lower leg.  Muscle strength of the knee was 5/5.  Knee x-rays were reported as normal.  Stability testing was normal and the examiner stated that was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner remarked that the Veteran has some knee pain which did not interfere with the ability to be employed and his knee examination was completely normal except for some thickening over the tibial tuberosities consistent with his history of kneeling at work.  

On the March 2014 VA examination, range of motion was 0 to 140 degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion of the knee and lower leg following repetitive use testing.  The only functional loss and/or impairment after repetitive use testing related to the right knee.  The Veteran complained of pain and stiffness particularly when sleeping and locking more than giving way.  He also indicated that he experienced flare-ups, but did not indicate the degree of range of motion lost during these flare-ups.  All joint and stability tests were normal, and there was no recurrent patellar subluxation or dislocation or meniscal condition or surgeries.  The Veteran wore a brace occasionally, but only on the right knee.  X-ray impression was normal and a prior finding of right knee DJD was noted.  As to the functional impact of the knees on work, it was noted that the Veteran was an aircraft mechanic who had to use pads when working on landing gear and occasionally loses that type of work with others getting credit.  He also took longer to set up.  As to what was termed the "Mitchell criteria," the examiner indicated that there was no additional pain, stiffness, weakness, fatigue, or incoordination, and that it was not possible to evaluate the degree of limitation without resort to speculation.

The above evidence reflects that an initial rating higher than 10 percent is not warranted at any time during the pendency of the claim.  Range of motion has been at or near the normal 0 degrees extension to 140 degrees flexion.  Moreover, repetitive motion testing has never caused significant additional limitation such that range of motion would approximate the criteria for a compensable rating for either flexion (45 degrees) or extension (10 degrees) under DCs 5260 and 5261.  Similarly, although the Veteran has stated that he experienced flare-ups, he has not indicated that it has reduced his range of motion to the extent that it would result in a compensable rating under DCs 5260 or 5261.  In addition, the above evidence reflects no ankylosis, normal stability findings, no dislocated or removed semilunar cartilage, and no impairment of the tibia or fibula.  Although the Veteran wore a brace, it was only on the right knee, and although the Veteran stated there was locking, there was no evidence of effusion into the joint.  To the extent that the Veteran indicated there was some giving way, the Board finds the repeated normal stability findings, as well as other normal findings, of the health care professionals who examined the Veteran throughout the pendency of the claim, to be of greater probative weight than the lay assertions.  Therefore, no higher initial rating or separate rating under the other potentially applicable DCs, 5256, 5257, 5258, 5259, or 5262.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that there have been symptoms of the left knee disability, such as pain walking up and down stairs, pain that prevented prolonged standing or sitting and pain causing sleep impairment that are not contemplated by the applicable rating criteria.  The Board will therefore consider whether there was marked interference with employment, frequent hospitalization, or other factors which render impractical the application of the regular schedular standards.  The left knee disability has not caused frequent hospitalization but it has affected the Veteran's employment.  The Veteran and "C.K." testified during the Board hearing that his knees and back were the disabilities that most affected his work and daily life and the March 2014 VA examiner noted that the Veteran had to make adjustments and lose some credit at work due to his knee disabilities.  The degree of impairment indicated by the above statements is relatively minimal, as the Veteran and C.K. indicated that, although he experienced pain and other symptoms, he was able to complete his jobs and tasks, and they did not indicate that he missed a significant amount of time from work.  Thus, the Board finds that the left knee disability has not caused marked interference with employment, i.e., beyond that indicated by the assigned 10 percent rating.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  To the extent that the impact of the Veteran's other service connected disabilities, such as his right knee and back disabilities, must be considered, see Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), there is no indication that these disabilities in combination with the left knee disability caused marked interference with employment or otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's left knee patellofemoral syndrome have not more nearly approximated the criteria for an initial rating higher than 10 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating higher than 10 percent must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


